     Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 1 of 9 PageID #: 1



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------x
JOSEPH WHITE,                                          :
on behalf of Plaintiff and a class,                    :
                                                       :
                             Plaintiff,                :
                                                       :
                   vs.                                 :
                                                       :
CREDIT CONTROL, LLC,                                   :
                                                       :
                             Defendant.                :
-----------------------------------------------------x

                                     COMPLAINT – CLASS ACTION

                                               INTRODUCTION

         1.       Plaintiff Joseph White brings this action to secure redress regarding unlawful

collection practices engaged in by Defendant Credit Control, LLC. Plaintiff alleges violation of the Fair

Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

                                       JURISDICTION AND VENUE

         2.       Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. §1331.

         3.       Plaintiff’s private information was wrongfully disclosed by Defendant to an unauthorized

third party, causing injury to Plaintiff which can be redressed by an award of damages.

         4.       Personal jurisdiction and venue in this District are proper because Defendant’s

collection letter was received here.

                                                      PARTIES

                                                       Plaintiff

         5.       Plaintiff Joseph White is a natural person residing in Brooklyn, New York.

                                                     Defendant

         6.       Defendant Credit Control, LLC is a limited liability company organized


                                                           -1-
    Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 2 of 9 PageID #: 2



under Missouri law with its principal office at 5757 Phantom Drive, Suite 330, Hazelwood, MO

63042. It does business in New York, sometimes using the registered assumed name “Credit Control

& Collections, LLC.” Its registered agent and office is C T Corporation System, 28 Liberty St., New

York, New York, 10005.

        7.      Defendant Credit Control, LLC is engaged in the business of a collection agency,

collecting consumer debts for others and using the mails and telephone system for that purpose. It

states on its web site (https://www.credit-control.com/about-us/who-we-are/) that it “started in

1989 and currently serves over 450 clients. . . . We are a nationally licensed, full-service receivables

organization. We provide customized solutions to meet the individual revenue cycle needs of each of

our clients. Credit Control has continued to focus on partnering with clients to collect past-due

accounts receivable balances and develop strategies to further maximize their financial results. . . .”

        8.      On information and belief, Defendant Credit Control, LLC has over 300 employees.

        9.      Defendant Credit Control, LLC is a debt collector as defined by the FDCPA, 15

U.S.C. §1692a(6), as a person who uses one or more instrumentalities of interstate commerce or the

mails in any business the principal purpose of which is the collection of any debts.

                                     FACTUAL ALLEGATIONS

        10.     This action arises out of Defendant’s attempts to collect a credit card debt

incurred for personal, family or household purposes.

        11.     On or about July 7, 2020, Defendant Credit Control, LLC caused a letter vendor to

send Plaintiff the letter in Exhibit A.

        12.     The letter bears markings that are characteristic of one generated by a letter vendor.

        13.     In order to have the letter vendor send Plaintiff the letter in Exhibit A, Defendant

had to furnish the letter vendor with Plaintiff’s name and address, the status of Plaintiff as a debtor,

details of Plaintiff’s alleged debt, and other personal information.



                                                    -2-
    Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 3 of 9 PageID #: 3



        14.     The letter vendor then populated some or all of this information into a prewritten

template, printed, and mailed the letter to Plaintiff.

        15.     The FDCPA defines “communication” at 15 U.S.C. §1692a(3) as “the conveying

of information regarding a debt directly or indirectly to any person through any medium.”

        16.     The sending of an electronic file containing information about Plaintiff’s

purported debt to a letter vendor is therefore a communication.

        17.     Defendant’s communication to the letter vendor was in connection with the

collection of a debt since it involved disclosure of the debt to a third-party with the objective being

communication with and motivation of the consumer to pay the alleged debt.

        18.     Plaintiff never consented to having Plaintiff’s personal and confidential

information, concerning the debt or otherwise, shared with anyone else.

        19.      In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):

“Except as provided in section 1692b of this title, without the prior consent of the consumer given

directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

attorney of the creditor, or the attorney of the debt collector.”

        20.     The letter vendor used by Defendant as part of its debt collection effort against

Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

        21.      Due to Defendant’s communication to this letter vendor, information about

Plaintiff is within the possession of an unauthorized third-party.

        22.     If a debt collector “conveys information regarding the debt to a third party --

informs the third party that the debt exists or provides information about the details of the debt --



                                                    -3-
    Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 4 of 9 PageID #: 4



then the debtor may well be harmed by the spread of this information.” Brown v. Van Ru Credit Corp.,

804 F.3d 740, 743 (6th Cir. 2015).

        23.       Defendant unlawfully communicates with the unauthorized third-party letter

vendor solely for the purpose of streamlining its generation of profits without regard to the propriety

and privacy of the information which it discloses to such third-party.

        24.       In its reckless pursuit of a business advantage, Defendant disregarded the known,

negative effect that disclosing personal information to an unauthorized third-party has on

consumers.

                                           COUNT I – FDCPA

        25.       Plaintiff incorporates paragraphs 1-24.

        26.       Defendant violated 15 U.S.C. §1692c(b) when it disclosed information about

Plaintiff’s purported debt to the employees of an unauthorized third-party letter vendor in

connection with the collection of the debt.

        27.       Defendant violated 15 U.S.C. §1692f by using unfair means in connection with

the collection of a debt – disclosing personal information about Plaintiff to third parties not

expressly authorized under the FDCPA.

                                         CLASS ALLEGATIONS

        28.       Plaintiff brings this action on behalf of a class.

        29.       The class consists of (a) all individuals in New York (b) with respect to whom

Defendant had a letter prepared and sent by a letter vendor (c) which letter was sent at any time

during a period beginning one year prior to the filing of this action and ending 30 days after the filing

of this action.

        30.       Plaintiff may alter the class definition to conform to developments in the case and

discovery.



                                                      -4-
    Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 5 of 9 PageID #: 5



           31.    On information and belief, based on the size of Defendant’s business operations and

the use of form letters, there are more than 40 members of the class, and the class is so numerous

that joinder of all members is not practicable.

           32.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendant’s practice as described above violates the

FDCPA.

           33.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. Plaintiff’s claim is typical of the

claims of the class members. All are based on the same factual and legal theories.

           34.    A class action is superior for the fair and efficient adjudication of this matter,

in that:

                  a.      Individual actions are not economically feasible.

                  b.      Members of the class are likely to be unaware of their rights;

                  c.      Congress intended class actions to be the principal enforcement mechanism

                          under the FDCPA.

           WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

                          i.      Statutory damages;

                          ii.     Attorney’s fees, litigation expenses and costs of suit;

                          iii.    Such other and further relief as the Court deems proper.




                                                  s/Abraham Kleinman
                                                  Abraham Kleinman
Abraham Kleinman


                                                     -5-
    Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 6 of 9 PageID #: 6



KLEINMAN LLC
626 RXR PLAZA
Uniondale, NY 11556-0626
(516) 522-2621
(888) 522-1692 (FAX)




pro hac vice to be applied for:

Heather Kolbus
EDELMAN, COMBS, LATTURNER
        & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com




                                      -6-
Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 7 of 9 PageID #: 7



                             NOTICE OF ASSIGNMENT

  Please be advised that all rights relating to attorney’s fees have been assigned to counsel.


                                          s/Abraham Kleinman
                                          Abraham Kleinman




                                             -7-
Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 8 of 9 PageID #: 8




                       EXHIBIT A
Case 1:21-cv-03068-BMC Document 1 Filed 05/28/21 Page 9 of 9 PageID #: 9
